Case 1:18-cv-04064-GBD-KHP Document 145 Filed 11/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a x
HENRY JONES,

Plaintiff,

MEMORANDUM DECISION
“against: AND ORDER
THE CITY OF NEW YORK et al. ;
mals 18 Civ. 4064 (GBD) (KHP)

Defendants. :

eee ee ewe ee ee ee ee ee ee ee ee eee xX

GEORGE B. DANIELS, United States District Judge:

Plaintiff Henry Jones commenced this action against Defendants the City of New York
(“City”), Officer Ruben Serrano, and Officer Daniel Ryan (together, “Individual Defendants”),
alleging that the Individual Defendants falsely arrested and imprisoned Plaintiff in violation of 42
U.S.C. § 1983 and maliciously prosecuted Plaintiff in violation of New York State law and 42
U.S.C. § 1983. (Am. Compl., ECF No. 76, §§/ 47-57.) Plaintiff also alleges respondeat superior
liability against Defendant City for the malicious prosecution by the Individual Defendants. (/d.
4 58-60.) Plaintiff further alleges that Defendants deprived him of his federal right to a fair trial.
Ud. 9 61-66.)

Before this Court is Magistrate Judge Katharine H. Parker’s October 19, 2020 Report and
Recommendation (“Report”), recommending that this Court deny with prejudice the Individual
Defendants’ motion to dismiss for insufficient service of process pursuant to Federal Rule of Civil
Procedure 12(b)(5), because Magistrate Judge Parker granted Plaintiff's Rule 4(m) motion for an
extension of time to serve the Individual Defendants. (See Report, ECF No. 137, at 2.) Magistrate

Judge Parker also recommends denying the City’s motion for summary judgment without

 
Case 1:18-cv-04064-GBD-KHP Document 145 Filed 11/10/20 Page 2 of 2

prejudice, because it is premised primarily on the insufficient service of process on the Individual
Defendants. (/d.) No objections have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge's report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge's report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present only when
“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a
mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

Having reviewed the Report for clear error and finding none, this Court ADOPTS
Magistrate Judge Parker’s Report and Recommendation in full. Defendant City’s motion for
summary judgment, (ECF No. 92), is DENIED without prejudice. Individual Defendants’ motion
to dismiss pursuant to Rule 12(b)(5), (ECF No. 117), is DENIED with prejudice. The Clerk of

Court is directed to close the motions accordingly.

Dated: New York, New York
November 10, 2020

 

SO ORDERED.
Ysegy, A Doms
“\B. DANIELS

(Shea ates District Judge

 

 

 
